Title: From John Quincy Adams to William Smith Shaw, 7 April 1816
From: Adams, John Quincy
To: Shaw, William Smith


				
					Dear Sir.
					Ealing 7. April 1816.
				
				During my present Residence in Europe, I have had the pleasure of receiving one Letter from you, dated the 4th. of April 1815. which was delivered to me, on my first arrival in this Country last Summer, by Mr N. A. Haven, of whom it was introductory. I have attributed to the multitude of your occupations my not having heard oftener from you directly, and it has been a satisfaction to me, under the privation of your correspondence to be assured that you were always well employed.There was a Mr Champion, an Englishman, who called upon me last Summer, and informed me that he had been some years ago in Boston, and well acquainted with you—He seemed desirous of being employed by you to purchase books for the Athenaeum, and intimated, that with his knowledge of the business, very advantageous bargains might be made—But he desired me to transmit a Letter from him to President Kirkland, which I did, and he gave me the perusal of it, which I did not so much admire as he had perhaps expected I should. From the opinion it gave me of the writer, I did not think proper to recommend him to you as a Commissioner to purchase Books, and I have not seen or heard from him since.Among the collection of my books which you have at the Athenaeum there are I think about twenty odd Volumes, of Dodsley’s Annual Register. As I may perhaps have here an opportunity for completing the set, which I wish to do, I will thank you to send me a list of the Volumes which are there, and of the years to which they belong.I shall be happy to hear from you, whenever your leisure will allow you to write, and I pray you to remember me kindly to all friends in Boston, and most especially to Judge Davis.Being ever faithfully your friend and Servt
				
					John Quincy Adams.
				
				
			